On Motion to Dismiss.
The opinion of the Court was delivered by
Bermudez, C. J.
The defendant appeals from a judgment condemning him to pay $1000 for a license, and, besides, certain penalties and costs of suit.
The defense was simply, that the proceeding by rule was not “ due process of iaw,” and a general denial.
He moved for a suspensive appeal, which the Court allowed on his furnishing a bond for $1500.
The motion, to dismiss is based on the following grounds, viz:
That this Court has no jurisdiction over the matter; and,
That the appeal bond is insufficient in amount.
It is apparent that the issue presented does not.involve the constitutionality or legality of the license tax claimed; but only the validity of the proceeding by rule ; in other words, a question of procedure.
It is only when an issue on the constitutionality or legality of a tax is presented, that this Court has jurisdiction, regardless of amount. If the sum in controversy here exceeded $2000, this Court would have jurisdiction, as it would of any ordinary case, in which a sum exceed*238ing that amount would be claimed, and it would pass on tlio question of form. Constitution, Art. 81; State vs. Brewer, 9 Ann. 64; Ib. 305; Ib. 350; Stubbs vs. McGuire, 32 Ann. 817; State vs. Tsni Ho, 37 Ann. 50; State ex rel. David vs. Judges, 37 Ann. 898, and cases there cited.
This view of the case dispenses us from passing on the sufficiency of the bond furnished for a suspensive appeal.
Appeal dismissed.